Citation Nr: 0934733	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus. 

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for back problems, to 
include as secondary to bilateral pes planus.

4.  Entitlement to service connection for knee problems, to 
include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision, mailed to the 
Veteran in September 2006, of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for rheumatoid 
arthritis, as well as back and knee problems, both to include 
as secondary to bilateral pes planus.  The letter 
accompanying the August 2006 rating decision, mailed to the 
Veteran in September 2006, informed the Veteran that the RO 
declined to reopen his previously denied claim of entitlement 
to service connection for bilateral pes planus on the basis 
that new and material evidence had not been received.

The Board notes that the Veteran's March 2006 claim asserted 
entitlement to service connection for osteoarthritis.  To 
date, however, the RO has not adjudicated such issue.  Thus, 
the issue of entitlement to service connection for 
osteoarthritis is referred back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

In a June 2007 response to a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, the Veteran directed the RO to his 
Social Security records for evidence related to his feet, 
osteoarthritis, and rheumatoid arthritis.  Thus, it appears 
that the Veteran is in receipt of Social Security disability 
benefits.  

Records related to the Veteran's Social Security disability 
benefits claim have not been associated with the claims file.  
Records associated with the Veteran's Social Security 
disability benefits claim may include evidence pertinent to 
his claims currently on appeal.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claims and because these records may be of use in 
deciding the claims, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all relevant records 
related to the Veteran's Social 
Security disability benefits claim, to 
include any treatment records upon 
which the Social Security 
Administration (SSA) based its 
decision.  Any and all responses from 
the SSA must be associated with the 
claims file. 

2.  Readjudicate the Veteran's claim to 
reopen his previously denied claim of 
entitlement to service connection for 
bilateral pes planus, and his claims of 
entitlement to service connection for 
rheumatoid arthritis, as well as back 
and knee problems, both to include as 
secondary to bilateral pes planus, 
considering any additional evidence 
added to the record.  If the actions 
remain adverse to the Veteran, provide 
the Veteran, and his representative, 
with a Supplemental Statement of the 
Case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




